EXHIBIT 10.2

 

IVAX CORPORATION

Nonqualified Stock Option Agreement

(Employee)

 

1. Grant of Option. In accordance with and subject to the terms and conditions
of (A) the IVAX Corporation 2004 Incentive Compensation Plan, as it may be
amended from time to time (the “Plan”), a copy of which is attached hereto as
Exhibit A and (B) this Nonqualified Stock Option Agreement (the “Agreement”),
IVAX Corporation, a Florida corporation (the “Company”), grants to the optionee
identified on Schedule 1 attached hereto (the “Optionee”) a nonqualified stock
option (the “Option”) to purchase the number of shares (the “Shares”) of its
Common Stock, $.10 par value, set forth on Schedule 1, at the option price set
forth in Schedule 1.

 

2. Acceptance by Optionee. The exercise of the Option or any portion thereof is
conditioned upon acceptance by the Optionee of the terms and conditions of this
Agreement, as evidenced by the Optionee’s execution of Schedule 1 to this
Agreement and the delivery of an executed copy of Schedule 1 to the Company.

 

3. Vesting of Option. The Option shall become exercisable in accordance with the
vesting schedule set forth in Schedule 1. In the event that the Optionee’s
employment with the Company or its subsidiaries is terminated prior to the date
on which the Option or any portion thereof becomes vested, the non-vested
portion of the Option will be void, and will not become exercisable by the
Optionee.

 

4. Expiration of Option. The Option shall expire on the date set forth in
Schedule 1, and may not be exercised after such date.

 

5. Procedure for Exercise. The Option may be exercised for the number of Shares
specified in a written notice delivered to the Company at least ten days prior
to the date on which purchase is requested, accompanied by full payment for the
Shares with respect to which the Option is being exercised, in the manner and
subject to the terms and conditions set forth in the Plan. Notwithstanding the
foregoing, the Option may not be exercised as to less than ten Shares at any
time, or, if less than ten Shares, the number of Shares subject to the Option.
If any applicable law requires the Company to take any action with respect to
the Shares specified in such notice, or if any action remains to be taken under
the Articles of Incorporation or Bylaws of the Company to effect due issuance of
the Shares, then the Company shall take such action and the day for delivery of
such Shares shall be extended for the period necessary to take such action.
Neither the Optionee nor any other person entitled to exercise the Option shall
be, or have any rights or privileges of, a shareholder of the Company in respect
of any of the Shares issuable upon exercise of the Option, unless and until the
Shares are issued to the Optionee.

 

6. No Right to Employment. The issuance of the Option or any Shares pursuant to
the Option shall not give the Optionee any right to be employed or retained in
the employ of the Company nor shall it affect the right of the Company to
discharge or discipline the Optionee or the right of the Optionee to terminate
his or her employment.



--------------------------------------------------------------------------------

7. Representations as to Purchase of Shares. As a condition of the Company’s
obligation to issue Shares upon exercise of the Option, if requested by the
Company, the Optionee shall, concurrently with the delivery of the stock
certificate representing the Shares so purchased, give such written assurances
to the Company, in the form and substance that its counsel reasonably requests,
to the effect that the Optionee is acquiring the Shares for investment and
without any present intention of reselling or redistributing the same in
violation of any applicable law. In the event that the Company elects to
register the Shares under the Securities Act of 1933 and any applicable state
laws, the issuance of such Shares shall not be subject to the restrictions
contained in this paragraph 7.

 

8. Compliance With Applicable Law. The issuance of the Shares pursuant to the
exercise of this Option is subject to compliance with all applicable laws,
including without limitation laws governing withholding from employees and
nonresident aliens for income tax purposes.

 

9. Cancellation and Rescission of Options Due to Detrimental Activity. The
Company may cancel, rescind, or otherwise withhold any Options held by an
Optionee, whether Vested or non-Vested, and any such Options shall immediately
be forfeited by such Optionee at any time that the Optionee is not in compliance
with all applicable provisions of this Agreement and the Plan, or if the
Optionee engages in any “Detrimental Activity.” “Detrimental Activity” shall
include: (i) the rendering of services, directly or indirectly, to or for the
benefit of any organization or engaging directly or indirectly in any business
which is competitive with the Company, or which organization or business, or the
rendering of services to or for the benefit of such organization, is prejudicial
to or in conflict with the interests of the Company; (ii) the disclosure to
anyone outside the Company, or the use in other than the Company’s business,
without prior written authorization from the Company, of any “confidential
information,” as defined in the Company’s Employee Handbook, acquired by the
Optionee either during or after employment with the Company; (iii) the failure
or refusal to disclose promptly and to assign exclusively to the Company, all
right title and interest in any invention or idea, patentable or not, made or
conceived by the Optionee during employment with the Company, relating in any
manner to the actual or anticipated business, research or development work of
the Company or the failure or refusal to do anything reasonably necessary to
enable the Company to secure a patent where appropriate in the United States and
in other countries; (iv) a violation of any rule, policy, procedure or guideline
of the Company, including but not limited to the Company’s Code of Conduct; (v)
any attempt, directly or indirectly, to induce any employee of the Company to be
employed or render services other than for the Company, or any attempt directly
or indirectly to solicit the trade or business of any current or prospective
customer, supplier, or partner of the Company, other than in connection with the
Company’s business; (vi) the Optionee being convicted of, or entering a guilty
plea with respect to a crime, whether or not connected with the Company; (vii)
any other conduct or act determined to be injurious, detrimental or prejudicial
to any interest of the Company or (viii) any agreement, whether or not in
writing, to do any of the foregoing. Upon exercise, payment or delivery pursuant
to this Agreement, the Optionee may be required to certify, in a manner
acceptable to the Company, that he or she is in compliance with all of the terms
and conditions of this Agreement and the Plan and is not and has not engaged in
any Detrimental Activity. In the event an Optionee fails to comply with these
provisions after the grant of this Option and prior to, or during the six months
after any exercise, payment or delivery pursuant to this Agreement, such
exercise, payment or delivery may be rescinded within two years thereafter. In
the event of any such rescission, the Optionee shall pay to the Company the
amount of any gain realized or payment received as a result of the rescinded
exercise, payment or delivery, in such manner and on such terms and conditions
as may be required, and the Company shall be entitled to set-off against the
amount of any such gain any amount owed to the Optionee by the Company.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed as of
the Date of Grant set forth in Schedule 1.

 

IVAX CORPORATION

By:

 

 

--------------------------------------------------------------------------------

   

Phillip Frost, M.D.

   

Chairman of the Board

   

and Chief Executive Officer



--------------------------------------------------------------------------------

Schedule 1

Nonqualified Stock Option Agreement

(Employee)

 

Name of Optionee:

 

 

 

Number of Shares:

  

XXXXXXX

 

    

Option Price Per Share:

  

$XXXXXX

 

    

Date of Grant:

  

XXXXXXX

 

    

Expiration Date:

   XXXXXXX     

 

Vesting Schedule:

   X on XX-XX-XXXX      X on XX-XX-XXXX      X on XX-XX-XXXX     

X on XX-XX-XXXX

 

Plan:

   2004

 

The undersigned agrees to the terms and conditions of the Nonqualified Stock
Option Agreement of which this Schedule 1 is a part, and acknowledges receipt of
the prospectus relating to the Plan and of the Company’s most recent annual
report to shareholders.

 

Date Accepted:                                             

 

 

--------------------------------------------------------------------------------

   

Optionee

 

 

   

--------------------------------------------------------------------------------

Social Security Number